

	

		II

		Calendar No. 88

		109th CONGRESS

		1st Session

		S. 871

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Levin introduced the

			 following bill; which was read the first time

		

		

			April 22, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To amend title 10, United States Code, to ensure that the

		  strength of the Armed Forces and the protections and benefits for members of

		  the Armed Forces and their families are adequate for keeping the commitment of

		  the people of the United States to support their servicemembers, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Standing With Our Troops Act of

			 2005.

		AFulfillment of

			 obligations to the members of the Armed Forces

			IStrengths of the

			 Army and Marine Corps active forces

				101.FindingsCongress makes the following

			 findings:

					(1)While the United

			 States Armed Forces remain the premier fighting force in the world, the Defense

			 Science Board, in a study carried out in the summer of 2004, found that

			 When we match the existing and projected force structure with the

			 current and projected need for stabilization forces we see an enduring

			 shortfall in both total numbers of people and their ability to sustain the

			 continuity of stabilization efforts..

					(2)Between 1989 and

			 2004, the military personnel end strength of the Army has been reduced by more

			 than 34 percent, and the Department of the Army’s civilian workforce has been

			 reduced by more than 45 percent, while the mission rate of the Army has

			 increased by 300 percent.

					(3)Because of the

			 personnel reductions, the Army National Guard and the Army Reserve are

			 repeatedly being called to active duty to meet Army mission requirements that

			 the active-duty force of the Army is no longer large enough to meet alone. Army

			 National Guard and Army Reserve units have provided up to 40 percent of the

			 military personnel engaged in Operation Iraqi Freedom while they have also been

			 performing a dramatically increased role in homeland defense and continuing to

			 respond to natural disasters, other domestic emergencies, and military

			 contingencies. As a result, the reserve components of the Army have been pushed

			 to the breaking point.

					102.Army

					(a)Strength for

			 fiscal year 2006Effective on October 1, 2005, section 691(b)(1)

			 of title 10, United States Code, is amended by striking 502,400

			 and inserting 522,400.

					(b)Strength for

			 fiscal years after fiscal year 2006Effective on October 1, 2006,

			 section 691(b)(1) of such title is amended by striking 522,400

			 and inserting 532,400.

					103.Marine

			 Corps

					(a)Strength for

			 fiscal year 2006Effective on October 1, 2005, section 691(b)(3)

			 of title 10, United States Code, is amended by striking 178,000

			 and inserting 183,000.

					(b)Strength for

			 fiscal years after fiscal year 2006Effective on October 1, 2006,

			 section 691(b)(3) of title 10, United States Code, is amended by striking

			 183,000 and inserting 188,000.

					IIFull recognition

			 of sacrifice and Valor of United States servicemembers

				AFindings

					201.FindingsCongress makes the following

			 findings:

						(1)On November 21,

			 2004, the Columbia Broadcasting System television program 60 Minutes reported

			 that the staff of that program had received from the Department of Defense a

			 letter containing the assertion that [m]ore than 15,000 troops with

			 so-called non-battle injuries and diseases have been evacuated

			 from Iraq..

						(2)This report was a

			 rare disclosure by the Department of Defense, as it is the policy of the

			 Department of Defense not to disclose publicly the number of Armed Forces

			 personnel that sustain non-combat injuries.

						BAccounting for

			 casualties incurred in the prosecution of the Global War on Terrorism

					211.Monthly

			 accountingNot later than five

			 days after the end of each month, the Secretary of Defense shall publish, for

			 such month for each operation described in section 212, a full accounting of

			 the casualties among the members of the Armed Forces that were incurred in such

			 operation during that month.

					212.Operations

			 coveredThe operations

			 referred to in section 211 are as follows:

						(1)Operation Iraqi

			 Freedom.

						(2)Operation

			 Enduring Freedom.

						(3)Each other

			 operation undertaken by the Armed Forces in the prosecution of the Global War

			 on Terrorism.

						213.Comprehensive

			 content of accountingFor the

			 purpose of providing a full and complete accounting of casualties covered by a

			 report under section 211, the Secretary of Defense shall include in the report

			 the number of casualties in each casualty status in accordance with section

			 214.

					214.Casualty

			 status

						(a)Status

			 typesIn a report under this title, each casualty among members

			 of the Armed Forces shall be characterized by the most specific casualty status

			 applicable to the member as follows:

							(1)Killed in

			 action.

							(2)Killed in

			 non-hostile duty.

							(3)Killed,

			 self-inflicted.

							(4)Wounded in

			 action, not returned to duty.

							(5)Wounded in

			 action, returned to duty (to the extent that data is available to support this

			 characterization of casualty status).

							(6)Evacuated for

			 medical reasons.

							(b)DefinitionsIn

			 this section:

							(1)Killed in

			 actionThe term killed in action, with respect to a

			 member of the Armed Forces, means that the member incurred one or more mortal

			 wounds while involved in an action against a hostile force, whether or not the

			 wounds are inflicted by the hostile force.

							(2)Killed in

			 non-hostile dutyThe term killed in non-hostile

			 duty, with respect to a member of the Armed Forces, means that the

			 member incurred one or more mortal wounds that were not self-inflicted and not

			 inflicted during an action against a hostile force.

							(3)Killed,

			 self-inflictedThe term killed, self-inflicted, with

			 respect to a member of the Armed Forces, means a suicide of the member or the

			 death of the member as a result of one or more self-inflicted injuries.

							(4)Wounded in

			 action, not returned to dutyThe term wounded in action,

			 not returned to duty, with respect to a member of the Armed Forces,

			 means that the member, while involved in an action against a hostile force,

			 incurred one or more non-mortal injuries that required medical attention and

			 that prevented the member from returning to duty within 72 hours after

			 incurring the injury or injuries.

							(5)Wounded in

			 action, returned to dutyThe term wounded in action,

			 returned to duty, with respect to a member of the Armed Forces, means

			 that the member, while involved in an action against a hostile force, incurred

			 one or more non-mortal injuries that required medical attention but did not

			 prevent the member from returning to duty within 72 hours after incurring the

			 injury or injuries.

							(6)Evacuated for

			 medical reasonsThe term evacuated for medical

			 reasons, with respect to a member of the Armed Forces, means that the

			 member was evacuated from a theater of operations for medical reasons.

							215.Publication

			 and release of reportThe

			 Secretary of Defense shall—

						(1)post the report

			 under this title on the official website of the Department of Defense;

			 and

						(2)transmit a copy

			 of the report to the chairmen and ranking members of the Committees on Armed

			 Services of the Senate and the House of Representatives.

						216.Sense of

			 CongressIt is the sense of

			 Congress that the Secretary of Defense has an obligation to ensure full and

			 accurate reporting of casualties among the members of the Armed Forces to

			 Congress and the people of the United States.

					CAdvisory Panel on

			 Military Awards and Decorations

					221.EstablishmentThe Secretary of Defense shall establish

			 within the Department of Defense an Advisory Panel on Military Awards and

			 Decorations.

					222.Duties

						(a)Comprehensive

			 review of military decorations systemThe Advisory Panel shall

			 conduct a comprehensive review of the standards and processes used in the Armed

			 Forces to award medals and decorations to members of the Armed Forces. The

			 review shall include the following matters:

							(1)An examination

			 and evaluation of the standards of each of the Armed Forces for awarding each

			 medal and decoration.

							(2)A comparison of

			 the standards of each of the Armed Forces with the standards of each of the

			 other Armed Forces for awarding comparable medals and decorations.

							(3)An examination

			 and evaluation of the speed with which—

								(A)each of the Armed

			 Forces identifies and considers members for the awarding of medals and

			 decorations; and

								(B)the medals and

			 decorations are ultimately awarded.

								(4)A review of the

			 medals and decorations awarded by the Armed Forces during 2002, 2003, and 2004,

			 together with a review of the ranks of the recipients and the mission-related

			 and other circumstances that are associated with the awarding of the medals and

			 decorations to those recipients.

							(b)Report

							(1)Requirement for

			 reportNot later than 18 months after the date of the enactment

			 of this Act, the Advisory Panel shall submit a report on the results of the

			 review under this section to the Secretary of Defense and to Congress.

							(2)ContentThe

			 report under this subsection shall contain the findings and conclusions of the

			 Advisory Panel together with any recommendations for action that the panel

			 considers appropriate, and shall include the following matters:

								(A)A discussion of

			 the merits of maintaining for each of the Armed Forces separate policies for

			 the awarding of comparable medals and decorations of the Armed Forces, together

			 with a discussion of the merits of adopting uniform standards for awarding such

			 medals and decorations.

								(B)Measures that can

			 be taken by each of the Armed Forces to expedite the process for timely

			 identifying a member who deserves a medal of decoration, determining the

			 appropriateness of awarding the medal or decoration to the member, and, in each

			 appropriate case, awarding the medal or decoration to the member.

								(C)Measures that can

			 be taken to ensure that—

									(i)members serving

			 in combat are at least equally as likely to be considered for the awarding of

			 medals and decorations as are personnel not exposed to combat; and

									(ii)enlisted

			 personnel are at least as likely to be considered for the awarding of medals

			 and decorations as are officers.

									(D)A recommendation

			 regarding whether the Valor device awarded by each of the Armed Forces should

			 be replaced by a separate class of medals honoring special bravery in

			 combat.

								(E)A determination

			 of the desirability of adding a new class of medals, similar to the Purple

			 Heart, to be awarded to military personnel who incur non-combat injuries in

			 connection with performance of an official mission or duty during a combat

			 operation in order to honor their sacrifice in service to the people of the

			 United States.

								(c)Scope limited

			 to Department of DefenseThe scope of the review and report under

			 this section does not include the Coast Guard.

						223.Composition

			 and administration

						(a)Composition

							(1)Number;

			 appointmentThe Advisory Panel shall be composed of not more than

			 seven members appointed by the Secretary of Defense.

							(2)General and

			 flag officersThe Secretary shall ensure that the membership of

			 the task force includes a retired general or flag officer from each of the

			 Army, Navy, Air Force, and Marine Corps who is familiar with the policies of

			 the Armed Forces regarding military awards and decorations.

							(3)VeteransThe

			 Secretary shall appoint at least one representative of a leading veterans’

			 advocacy organization as a member of the Advisory Panel.

							(b)Time for

			 appointmentAll members of the Advisory Panel shall be appointed

			 within 60 days after the date of the enactment of this Act.

						(c)ChairpersonThe

			 chairperson of the Advisory Panel shall be selected from among the members of

			 the Advisory Panel by a majority vote of the members.

						(d)Compensation

			 and expenses of membersEach member of the Advisory Panel shall

			 serve without compensation, but shall be allowed travel expenses, including per

			 diem in lieu of subsistence, at rates authorized for employees of agencies

			 under subchapter I of chapter 57 of title 5, United States Code, while away

			 from the member’s home or regular places of business in the performance of

			 services for the Advisory Panel.

						(e)Federal Advisory Committee

			 ActThe Federal

			 Advisory Committee Act (5 U.S.C. App) shall not apply to the

			 Advisory Panel.

						224.Cooperation of

			 Federal agencies

						(a)InformationThe

			 Advisory Panel may obtain directly from the Department of Defense, the

			 Department of Veterans Affairs, or any other department or agency of the United

			 States any information of such department or agency that the panel considers

			 necessary for the panel to carry out its duties.

						(b)Other

			 cooperationThe Secretary of Defense, the Secretary of Veterans

			 Affairs, and any other official of the United States shall provide the Advisory

			 Panel with full and timely cooperation requested by the panel in carrying out

			 its duties under this section.

						225.TerminationThe Advisory Panel on Military Awards and

			 Decorations shall terminate 30 days after the submission of the report to

			 Congress under section 222(b).

					IIIMilitary

			 equipment and materiel

				301.FindingsCongress makes the following

			 findings:

					(1)United States

			 military personnel serving in Operations Iraqi Freedom have experienced

			 significant shortages of critical equipment, such as body armor, aircraft

			 survivability equipment, and armored trucks, including up-armored High Mobility

			 Multipurpose Wheeled Vehicles. In many cases the shortages have lasted several

			 months. For example, the individual body armor needed for protecting every

			 member of the Armed Forces and Department of Defense civilians in Iraq was not

			 produced and fielded until February 2004, 11 months after Operation Iraqi

			 Freedom was launched. Shortages of armor for Army trucks still existed as of

			 the beginning of 2005.

					(2)Operation Iraqi

			 Freedom and Operation Enduring Freedom have taken a substantial toll on

			 military equipment of the Armed Forces. The commanding general of the Army

			 Material Command estimated in 2004 that the Army is wearing out its equipment

			 in Iraq and Afghanistan at a rate that could be up to 10 times faster than the

			 rate at which it wears out its equipment elsewhere during peacetime, and there

			 are no significant reserve stocks of that equipment remaining.

					(3)It is a solemn

			 obligation of the United States Government to ensure that, whenever the Armed

			 Forces are called into battle, the military personnel fighting or supporting

			 the battle are provided with the safest, most effective technology and

			 equipment.

					302.Mobilization

			 planning and preparedness

					(a)Director of

			 Mobilization Planning and PreparednessTitle I of the National

			 Security Act of 1947 (50 U.S.C. 402 et seq.) is amended by striking section 107

			 and inserting the following new sections:

						107.Director of Mobilization

		  Planning and Preparedness(a)DefinitionsIn this section:

									(1)The term

				Director means the Director of Mobilization Planning and

				Preparedness referred to in subsection (b)(1), except where the context clearly

				indicates otherwise.

									(2)The term

				national security emergency means any occurrence, including a

				natural disaster, a military or terrorist attack against the territory of the

				United States, a military operation carried out by the Armed Forces abroad, a

				technological emergency, or any other emergency, that either seriously degrades

				or threatens the security of the United States or the Armed Forces.

									(3)The term

				mobilization means the act of assembling and organizing national

				resources, including military personnel and equipment, labor, transportation

				systems, industry, and financial resources, to support national objectives of

				the United States in time of a national security emergency.

									(4)The term

				mobilization planning and preparedness means all aspects of

				planning and preparing for a mobilization for a national security emergency,

				including the identification of functions that would have to be performed

				during a national security emergency, development of plans for performing such

				functions, development of the capability to execute such plans, and development

				of policies that maximize the speed and efficiency with which such plans can be

				executed during a national security emergency.

									(b)

									Position of Director

									(1)EstablishmentThere

				is a Director of Mobilization Planning and Preparedness on the staff of the

				National Security Council.

									(2)AppointmentThe

				Director is appointed by the Assistant to the President for National Security

				Affairs.

									(3)Relationship to

				national security advisorThe Director reports directly to the

				Assistant to the President for National Security Affairs.

									(c)

									Duties

									(1)Principal

				dutyThe Director is the principal adviser to the Assistant to

				the President for National Security Affairs on matters of mobilization planning

				and preparedness.

									(2)Specific

				dutiesThe duties of the Director include the following:

										(A)Identify which

				governmental and private sector functions must be performed on a sustained

				basis during a national security emergency.

										(B)Develop plans for

				the sustained performance of the identified functions.

										(C)Provide guidance

				on the development of the capability to execute the plans.

										(D)Recommend

				policies for the maximization of the speed and efficiency with which the plans

				can be executed during a national security emergency.

										(E)Recommend

				planning and policy guidance regarding involvement of the National Guard in 2

				or more national security emergency operations concurrently.

										(F)Administer

				quarterly exercises simulating mobilization for various types of national

				security emergencies, including the following:

											(i)A

				major military operation carried out in and around 1 or more foreign

				countries.

											(ii)An occupation

				and reconstruction mission.

											(iii)A terrorist

				attack within the United States.

											(iv)A natural

				disaster within the United States.

											(v)A

				major humanitarian crisis in 1 or more foreign countries.

											(vi)A minor military

				intervention in a foreign country.

											(3)Related

				duties

										(A)Mobilization

				Planning and Preparedness Policy Coordinating CommitteeThe

				Director serves on the Mobilization Planning and Preparedness Policy

				Coordinating Committee as provided in section 107A.

										(B)Department of

				Defense primary allocation of industrial resources task forceThe

				Director serves as a member of the Primary Allocation of Industrial Resources

				Task Force of the Department of Defense.

										(d)

									Office of Mobilization Planning and

		  Preparedness

									(1)EstablishmentThere

				is an Office of Mobilization Planning and Preparedness within the National

				Security Council. The Director is the head of the office.

									(2)CompositionThe

				Office of Mobilization Planning and Preparedness is composed of the following

				personnel:

										(A)Thirty employees

				appointed by the Assistant to the President for National Security

				Affairs.

										(B)An employee of

				the Department of Defense, who shall be detailed to the Office by the Under

				Secretary of Defense for Acquisition, Technology, and Logistics to serve as

				liaison between the Department of Defense and the Director to ensure that

				comprehensive and accurate information on the needs of the Armed Forces for

				equipment and materiel in a national security emergency are timely communicated

				to the Director.

										(e)

									Coordination with national

		  counterterrorism Center

									(1)Liaison

				officerThe Director shall detail an employee of the Office to

				the National Counterterrorism Center to serve as a liaison officer between the

				Director of Mobilization Planning and Preparedness and the Director of the

				National Counterterrorism Center for collaboration on counterterrorism-related

				information and issues necessary for effective mobilization planning and

				preparedness.

									(2)Responsibility

				of Director of national counterterrorism CenterThe Director of

				the National Counterterrorism Center shall ensure that the liaison officer is

				accorded such privileges at the Center as are necessary to ensure that the

				collaboration between the Director of the National Counterterrorism Center and

				the Director of Mobilization Planning and Preparedness on

				counterterrorism-related information and issues is effective.

									(f)

									Annual report

									(1)Requirement for

				reportThe President, acting through the Director, shall submit

				to Congress each year a report on mobilization planning and

				preparedness.

									(2)ContentThe

				annual report under this subsection shall include the following

				information:

										(A)Funding needs for

				mobilization planning and preparedness.

										(B)An assessment of

				the state of mobilization planning and preparedness in the United

				States.

										(C)Any recommended

				policies on mobilization planning and preparedness that the President, in

				consultation with the Assistant to the President for National Security Affairs

				and the Director, considers appropriate.

										107A.Mobilization Planning and

		  Preparedness Policy Coordinating Committee(a)Mobilization planning and preparedness

		  definedIn this section, the

				term mobilization planning and preparedness has the meaning given

				that term in section 107(a).

								(b)EstablishmentThere is in the

				executive branch an interagency committee known as the Mobilization

				Planning and Preparedness Policy Coordinating Committee.

								(c)CompositionThe Committee

				shall be composed of the following members:

									(1)The Director of

				Mobilization Planning and Preparedness of the National Security Council, who

				shall chair the committee.

									(2)The Under

				Secretary for Emergency Preparedness and Response of the Department of Homeland

				Security.

									(3)The Under

				Secretary of State for Economic, Business, and Agricultural Affairs.

									(4)The Under

				Secretary of Defense for Acquisition, Technology, and Logistics.

									(5)The Associate

				Attorney General.

									(6)The Assistant

				Secretary of the Interior for Land and Minerals Management.

									(7)The Under

				Secretary of Commerce for Industry and Security.

									(8)The Deputy

				Secretary of Labor.

									(9)The Assistant

				Secretary of Health and Human Services for Public Health Emergency

				Preparedness.

									(10)The Under

				Secretary of Transportation for Policy.

									(11)The Under

				Secretary of Energy for Energy, Science, and Environment.

									(12)One member

				designated by the Assistant to the President for National Security

				Affairs.

									(13)One member

				designated by the Director of National Intelligence.

									(d)DutiesThe Committee has

				the following duties:

									(1)To review, at

				least once each year, the mobilization planning and preparedness policies of

				the United States.

									(2)To make any

				recommendations for action to improve mobilization planning and preparedness

				that the Committee determines appropriate.

									(3)To participate in

				the exercises conducted by the Director of Mobilization Planning and

				Preparedness of the Department under section

				510(b)(2)(F).

									.

					(b)Clerical

			 amendmentThe table of contents in the first section of the

			 National Security Act of 1947 is amended by striking the item relating to

			 section 107 and inserting the following new items:

						

							

								Sec. 107. Director of Mobilization

				Planning and Preparedness.

								Sec. 107A. Mobilization Planning and

				Preparedness Policy Coordinating

				Committee.

							

							.

					303.Report on

			 reconstitution needs of the Armed Forces

					(a)Report

			 required

						(1)Requirement for

			 reportNot later than March 1, 2005, the Secretary of Defense

			 shall submit to the congressional defense committees a report on the needs of

			 the Armed Forces for reconstituting its stocks of military equipment and other

			 materiel in view of the attrition of military equipment and other materiel

			 experienced by the Armed Forces in Operation Iraqi Freedom and Operation

			 Enduring Freedom.

						(2)ConsultationThe

			 Secretary shall consult with the Chief of Staff of the Army, the Chief of Staff

			 of the Air Force, the Chief of Naval Operations, the Commandant of the Marine

			 Corps, and the Inspector General of each of the Armed Forces in preparing the

			 report under this section.

						(b)ContentThe

			 report shall include an assessment of each of the following matters:

						(1)The extent of the

			 damage and destruction of military equipment and other military materiel in

			 Operation Iraqi Freedom and Operation Enduring Freedom.

						(2)The amount of

			 such equipment, if any, that has become ineffective or obsolete by age or other

			 causes.

						(3)The needs of each

			 of the Armed Forces, including the reserve components as well as the regular

			 components, for repair and replacement of equipment.

						(4)The total cost of

			 reconstituting the stocks of military equipment and other materiel of the Armed

			 Forces to meet the needs of the Armed Forces.

						(5)The time needed

			 to reconstitute such stocks to meet those needs.

						(c)Form of

			 reportThe report shall be submitted in unclassified form, but

			 may include a classified annex.

					304.Authorizations

			 of appropriations

					(a)ArmyFunds

			 are hereby authorized to be appropriated for fiscal year 2005 for the use of

			 the Army for the repair, refurbishment, and replacement of equipment used by

			 the Army in Operation Iraqi Freedom or Operation Enduring Freedom, as

			 follows:

						(1)Operation and

			 maintenanceFor expenses, not otherwise provided for, for

			 operation and maintenance, $6,000,000,000.

						(2)ProcurementFor

			 procurement, $2,500,000,000.

						(b)Marine

			 CorpsFunds are hereby authorized to be appropriated for fiscal

			 year 2005 for the use of the Marine Corps for the repair, refurbishment, and

			 replacement of equipment used by the Marine Corps in Operation Iraqi Freedom or

			 Operation Enduring Freedom, as follows:

						(1)Operation and

			 maintenanceFor expenses, not otherwise provided for, for

			 operation and maintenance, $640,000,000.

						(2)ProcurementFor

			 procurement, $1,500,000,000.

						(c)Availability

			 through fiscal year 2006Amounts authorized to be appropriated

			 under this section shall remain available until September 30, 2006.

					(d)LimitationNone

			 of the funds appropriated pursuant to an authorization of appropriations in

			 this section may be obligated or expended until the date that is 15 days after

			 the date on which the Secretary of Defense transmits to the congressional

			 defense committees a report on the specific use for which the funds are to be

			 obligated or expended, respectively.

					305.Congressional

			 defense committees definedIn

			 this title, the term congressional defense committees has the

			 meaning given such term in section 101(a)(16) of title 10, United States

			 Code.

				IVPeriods of

			 overseas deployments of Reserves

				401.FindingsCongress makes the following

			 findings:

					(1)The Department of

			 Defense failed to establish an adequate troop deployment and rotation policy

			 for Operation Iraqi Freedom until several months after the operation had begun.

			 For several reserve component units involved in that operation before 2005, the

			 demobilization date was rescheduled three or more times before the unit members

			 were finally allowed to return home.

					(2)Without an

			 adequate deployment and rotation plan, the Department of Defense has relied on

			 a series of stop-gap measures to retain a sufficient number of troops to carry

			 out the United States missions in Operation Iraqi Freedom and Operation

			 Enduring Freedom, including—

						(A)institution of a

			 so-called stop-loss policy that prevents personnel from leaving

			 their units during deployment;

						(B)extensions of

			 deployments beyond scheduled demobilization dates; and

						(C)activation of

			 members of the Individual Ready Reserve.

						(3)In September

			 2004, the Government Accountability Office reported that Many of DOD’s

			 policies that affect mobilized reserve component personnel were implemented in

			 a piecemeal manner and were not linked within the context of a strategic

			 framework to meet the organizational goals. . . . Without a strategic

			 framework, OSD and the services made several changes to their personnel

			 policies to increase the availability of the reserve components for the

			 longer-term requirements of the Global War on Terrorism, and predictability

			 declined for reserve component members..

					(4)Fairness to the

			 men and women of the Armed Forces deployed overseas requires that the

			 Department of Defense—

						(A)have clear

			 policies regarding lengths of deployment periods; and

						(B)communicate these

			 policies and other deployment-related information to them and their

			 families.

						402.Sense of

			 Congress on two-year limit on mobilizationIt is the sense of Congress that the

			 Secretary of Defense should continue the existing Department of Defense policy

			 of limiting to a total of 24 months the period for which members of the reserve

			 components serve on active duty to which called or ordered in support of a

			 contingency operation.

				403.Communication

			 of lengths of deployment periods to Reserves in Operation Iraqi

			 Freedom

					(a)Report of

			 Department of Defense policies

						(1)Requirement for

			 reportNot later than March 1, 2005, the Secretary of Defense

			 shall submit to the Committees on Armed Services of the Senate and the House of

			 Representatives a report on—

							(A)Department of

			 Defense policies governing the length of mobilization and deployment periods

			 applicable to members of reserve components of the Armed Forces in connection

			 with Operation Iraqi Freedom, and on the communication between the Department

			 of Defense and reserve component personnel and their families regarding the

			 lengths of the mobilization deployment periods; and

							(B)Department of

			 Defense stop-loss policies.

							(2)Consultation

			 requirementIn preparing the report, the Secretary shall consult

			 with the Chairman and other members of the Joint Chiefs of Staff and with such

			 other officials as the Secretary considers appropriate.

						(b)Content of

			 reportThe report under this section shall contain a discussion

			 of the matters described in subsection (a)(1), including a discussion of the

			 following matters:

						(1)The process by

			 which the Department of Defense determined its policy regarding the lengths of

			 mobilization deployment periods.

						(2)The reason that

			 an adequate troop deployment policy was not in place before Operation Iraqi

			 Freedom began.

						(3)A comparison of

			 the policies during Operation Iraqi Freedom with Department of Defense policies

			 that applied to previous contingency operations.

						(4)The timeliness of

			 the process for notifying reserve component units for activation.

						(5)The process for

			 communicating with activated reserve component members and their families about

			 demobilization schedules.

						(6)The justification

			 for delaying demobilization after members and their families have been notified

			 of the anticipated demobilization schedule.

						(7)The justification

			 for current stop-loss policies, together with a statement of the period for

			 which those policies are to remain in effect and the conditions under which

			 management of personnel under those policies would terminate.

						(8)The family

			 support programs provided by the National Guard and other reserve components

			 for families of activated Reserves.

						(9)An assessment of

			 lessons learned about how the increased operation tempos of the National Guard

			 and other reserve components can be expected to affect readiness, recruitment

			 and retention, civilian employers of Reserves, and equipment and supply

			 resources of the National Guard and the other reserve components.

						(c)Matters for

			 particular emphasisIn the discussion of the matters included in

			 the report under this section, the Secretary of Defense shall place particular

			 emphasis on—

						(1)lessons learned,

			 including deficiencies identified; and

						(2)near-term and

			 long-term corrective actions to address the identified deficiencies.

						(d)Form of

			 reportThe report under this section shall be submitted in

			 unclassified form, but may include a classified annex.

					VTimely

			 compensation

				501.FindingsCongress makes the following

			 findings:

					(1)In November 2003,

			 the General Accounting Office reported, in connection with a study conducted by

			 that office, that among Army National Guard soldiers 450 of the 481

			 soldiers from our 6 case study units had at least 1 pay problem associated with

			 their mobilization. These pay problems severely constrain the Army’s and the

			 Department of Defense’s (DOD) ability to provide a most basic service to these

			 personnel, many of whom were risking their lives in combat..

					(2)In August 2004, a

			 second study by that office (by then renamed the Government Accountability

			 Office) found that among Army Reserve soldiers 332 of 348 soldiers (95

			 percent) we audited at 8 case study units that were mobilized, deployed, and

			 demobilized at some time during the 18-month period from August 2002 through

			 January 2004 had at least 1 pay problem..

					(3)The August 2004

			 report concluded that These pay problems often had a profound adverse

			 impact on individual soldiers and their families. For example, soldiers were

			 required to spend considerable time, sometimes while deployed in remote,

			 hostile environments overseas, seeking help on pay inquiries or in correcting

			 errors in their active duty pays, allowances, and related tax

			 benefits..

					502.Correction of

			 military pay problems for activated reserve component personnelThe Secretary of the Army shall designate a

			 senior level official of the Department of the Army to implement—

					(1)the

			 recommendations for executive action that are set forth in the report of the

			 Comptroller General of the United States entitled Military Pay, Army

			 National Guard Personnel Mobilized to Active Duty Experienced Significant Pay

			 Problems, dated November 2003; and

					(2)the

			 recommendations for executive action that are set forth in the report of the

			 Comptroller General of the United States entitled Military Pay, Army

			 Reserve Soldiers Mobilized to Active Duty Experienced Significant Pay

			 Problems, dated August 2004.

					503.Supervision by

			 comptroller of Department of DefenseThe official designated under section 502

			 shall report directly to, and be subject to the direction of, the Under

			 Secretary of Defense (Comptroller) regarding performance of the duties that the

			 official is designated to carry out under such section.

				504.Termination of

			 requirementThe designation

			 under section 502 shall terminate upon the submission of a certification of the

			 Under Secretary of Defense (Comptroller) to Congress that all recommendations

			 referred to in such section have been implemented.

				VIImproved

			 representation of reserve personnel interests in Department of Defense

			 secretariat

				601.FindingsCongress makes the following

			 findings:

					(1)Since September

			 11, 2001, the National Guard and the other reserve components of the Armed

			 Forces have experienced an expansion of their role in the total force structure

			 of the Armed Forces to an unprecedented level. In 2004, the reserve components

			 comprised 40 percent of the total force of the Armed Forces. Reservists are

			 experiencing a dramatic increase in operation tempo and average length of

			 deployment.

					(2)While the extent

			 of the role of the reserve component has changed so dramatically, the

			 Department of Defense approach to management of the reserve components has

			 remained much the same. No new senior leadership positions have been

			 established to manage the reserve components more effectively in the expanded

			 role.

					602.Deputy Under

			 Secretary of Defense for Personnel and Readiness (reserve affairs)

					(a)Establishment

			 of position

						(1)Position and

			 dutiesChapter 4 of title 10, United States Code, is amended by

			 inserting after section 136a the following new section:

							

								136b.Deputy Under

				Secretary of Defense for Personnel and Readiness (reserve affairs)

									(a)There is a Deputy

				Under Secretary of Defense for Personnel and Readiness (Reserve Affairs),

				appointed from civilian life by the President, by and with the advice and

				consent of the Senate.

									(b)The Deputy Under

				Secretary of Defense for Personnel and Readiness (Reserve Affairs) shall have

				as his principal duty the overall supervision of reserve component affairs of

				the Department of

				Defense.

									.

						(2)Clerical

			 amendmentThe table of sections at the beginning of such chapter

			 is amended by inserting after the item relating to section 136a the following

			 new item:

							

								

									136b. Deputy Under Secretary of Defense

				for Personnel and Readiness (Reserve

				Affairs).

								

								.

						(b)Executive level

			 IVSection 5315 of title 5, United States Code, is amended by

			 inserting after Deputy Under Secretary of Defense for Personnel and

			 Readiness. the following:

						

							Deputy Under Secretary of Defense for

				Personnel and Readiness (Reserve

				Affairs).

							.

					603.Elimination of

			 position of assistant Secretary of Defense for reserve affairs

					(a)Repeal of

			 requirement for positionSubsection (b) of section 138 of title

			 10, United States Code, is amended—

						(1)by striking

			 paragraph (2); and

						(2)by redesignating

			 paragraphs (3), (4), and (5), as paragraphs (2), (3), and (4),

			 respectively.

						(b)Reduction in

			 total number of Assistant Secretaries of Defense

						(1)Authorized

			 numberSubsection (a) of such section is amended by striking

			 nine and inserting eight.

						(2)Conforming

			 amendmentSection 5315 of title 5, United States Code, is amended

			 by striking (9) after Assistant Secretaries of

			 Defense and inserting (8).

						(c)Effective

			 dateThe amendments made by subsections (a) and (b) shall take

			 effect on the date on which a person is first appointed as Deputy Under

			 Secretary of Defense for Personnel and Readiness (Reserve Affairs).

					BMilitary family

			 protections

			XXIGuardsmen and

			 reservists financial relief

				2101.FindingsCongress makes the following

			 findings:

					(1)According to a

			 Government Accountability Office report in November 2004, The September

			 11, 2001, terrorist attacks and the global war on terrorism have triggered the

			 largest activation of National Guard forces since World War II. As of June

			 2004, over one-half of the National Guard’s 457,000 personnel had been

			 activated for overseas warfighting or domestic homeland security missions in

			 Federal and State active duty roles.. In all, over 400,000 reservists

			 have been mobilized between September 11, 2001, and the beginning of

			 2005.

					(2)In March 2003,

			 the General Accounting Office reported that among members of the National Guard

			 and other reserve components of the Armed Forces . . . data for past

			 military operations show that 41 percent of drilling unit members reported

			 income loss . . .. The report further noted that senior officers in the

			 reserve component reported average losses of $5,000 in income upon

			 activation.

					(3)Not only has

			 operation tempo drastically increased for members of the reserve components,

			 meaning that reservists are being called away from their civilian jobs more

			 often, but also the durations of deployments have increased dramatically as

			 well, meaning that reservists are being called away from their civilian jobs

			 for longer periods. The Government Accountability Office reported in September

			 2004 that the average annual days of duty performed by members of the reserve

			 components has risen from approximately 40 days in 1989 to approximately 120

			 days in 2003. A consequence of both increased operations tempo and increased

			 duration of deployment has been a far greater loss of income for reservists

			 answering their country’s call to duty.

					2102.Penalty-free

			 withdrawals from retirement plans for individuals called to active duty for at

			 least 179 days

					(a)In

			 generalParagraph (2) of section 72(t) of the Internal Revenue

			 Code of 1986 (relating to 10-percent additional tax on early distributions from

			 qualified retirement plans) is amended by adding at the end the following new

			 subparagraph:

						

							(G)Distributions

				from retirement plans to individuals called to active duty

								(i)In

				generalAny qualified reservist distribution.

								(ii)Qualified

				reservist distributionFor purposes of this subparagraph, the

				term qualified reservist distribution means any distribution to an

				individual if—

									(I)such distribution

				is from any qualified retirement plan (as defined in section 4974(c)),

									(II)such individual

				was (by reason of being a member of a reserve component (as defined in section

				101 of title 37, United States Code)), ordered or called to active duty for a

				period in excess of 179 days or for an indefinite period, and

									(III)such

				distribution is made during the period beginning on the date of such order or

				call and ending at the close of the active duty period.

									(iii)Application

				of subparagraphThis subparagraph applies to individuals ordered

				or called to active duty after September 11, 2001, and before September 12,

				2005.

								.

					(b)Effective

			 dateThe amendment made by subsection (a) shall apply to

			 distributions after September 11, 2001.

					2103.Income tax

			 withholding on differential wage payments

					(a)In

			 generalSection 3401 of the Internal Revenue Code of 1986

			 (relating to definitions) is amended by adding at the end the following new

			 subsection:

						

							(i)Differential

				wage payments to active duty members of the uniformed services

								(1)In

				generalFor purposes of subsection (a), any differential wage

				payment shall be treated as a payment of wages by the employer to the

				employee.

								(2)Differential

				wage paymentFor purposes of paragraph (1), the term

				differential wage payment means any payment which—

									(A)is made by an

				employer to an individual with respect to any period during which the

				individual is performing service in the uniformed services while on active duty

				for a period of more than 30 days, and

									(B)represents all or

				a portion of the wages the individual would have received from the employer if

				the individual were performing service for the

				employer.

									.

					(b)Effective

			 dateThe amendment made by subsection (a) shall apply to

			 remuneration paid after December 31, 2004.

					2104.Treatment of

			 differential wage payments for retirement plan purposes

					(a)Pension

			 plans

						(1)In

			 generalSection 414(u) of the Internal Revenue Code of 1986

			 (relating to special rules relating to veterans’ reemployment rights under

			 USERRA) is amended by adding at the end the following new paragraph:

							

								(11)Treatment of

				differential wage payments

									(A)In

				generalExcept as provided in this paragraph, for purposes of

				applying this title to a retirement plan to which this subsection

				applies—

										(i)an individual

				receiving a differential wage payment shall be treated as an employee of the

				employer making the payment,

										(ii)the differential

				wage payment shall be treated as compensation, and

										(iii)the plan shall

				not be treated as failing to meet the requirements of any provision described

				in paragraph (1)(C) by reason of any contribution which is based on the

				differential wage payment.

										(B)Special rule

				for distributions

										(i)In

				generalNotwithstanding subparagraph (A)(i), for purposes of

				section 401(k)(2)(B)(i)(I), 403(b)(7)(A)(ii), 403(b)(11)(A), or

				457(d)(1)(A)(ii), an individual shall be treated as having been severed from

				employment during any period the individual is performing service in the

				uniformed services described in section 3401(i)(2)(A).

										(ii)LimitationIf

				an individual elects to receive a distribution by reason of clause (i), the

				plan shall provide that the individual may not make an elective deferral or

				employee contribution during the 6-month period beginning on the date of the

				distribution.

										(C)Nondiscrimination

				requirementSubparagraph (A)(iii) shall apply only if all

				employees of an employer performing service in the uniformed services described

				in section 3401(i)(2)(A) are entitled to receive differential wage payments on

				reasonably equivalent terms and, if eligible to participate in a retirement

				plan maintained by the employer, to make contributions based on the payments.

				For purposes of applying this subparagraph, the provisions of paragraphs (3),

				(4), and (5), of section 410(b) shall apply.

									(D)Differential

				wage paymentFor purposes of this paragraph, the term

				differential wage payment has the meaning given such term by

				section

				3401(i)(2).

									.

						(2)Conforming

			 amendmentThe heading for section 414(u) of such Code is amended

			 by inserting and to Differential Wage

			 Payments to Members on Active Duty after

			 USERRA.

						(b)Differential

			 wage payments treated as compensation for individual retirement

			 plansSection 219(f)(1) of the Internal Revenue Code of 1986

			 (defining compensation) is amended by adding at the end the following new

			 sentence: The term compensation includes any differential

			 wage payment (as defined in section 3401(i)(2))..

					(c)Effective

			 dateThe amendments made by this section shall apply to plan

			 years beginning after December 31, 2004.

					(d)Provisions

			 relating to plan amendments

						(1)In

			 generalIf this subsection applies to any plan or annuity

			 contract amendment—

							(A)such plan or

			 contract shall be treated as being operated in accordance with the terms of the

			 plan or contract during the period described in paragraph (2)(B)(i), and

							(B)except as

			 provided by the Secretary of the Treasury, such plan shall not fail to meet the

			 requirements of the Internal Revenue Code of 1986 or the

			 Employee Retirement Income Security Act of

			 1974 by reason of such amendment.

							(2)Amendments to

			 which Section applies

							(A)In

			 generalThis subsection shall apply to any amendment to any plan

			 or annuity contract which is made—

								(i)pursuant to any

			 amendment made by this section, and

								(ii)on

			 or before the last day of the first plan year beginning on or after January 1,

			 2007.

								(B)ConditionsThis

			 subsection shall not apply to any plan or annuity contract amendment

			 unless—

								(i)during the period

			 beginning on the date the amendment described in subparagraph (A)(i) takes

			 effect and ending on the date described in subparagraph (A)(ii) (or, if

			 earlier, the date the plan or contract amendment is adopted), the plan or

			 contract is operated as if such plan or contract amendment were in effect;

			 and

								(ii)such plan or

			 contract amendment applies retroactively for such period.

								2105.Ready

			 Reserve-National Guard employee credit and Ready Reserve-National Guard

			 replacement employee credit

					(a)Ready

			 Reserve-National Guard credit

						(1)In

			 generalSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business-related credits) is amended

			 by inserting after section 45I the following new section:

							

								45J.Ready

				Reserve-National Guard employee credit

									(a)General

				ruleFor purposes of section 38, in the case of an eligible

				taxpayer, the Ready Reserve-National Guard employee credit determined under

				this section for any taxable year with respect to each Ready Reserve-National

				Guard employee of such taxpayer is an amount equal to 50 percent of the lesser

				of—

										(1)the actual

				compensation amount with respect to such employee for such taxable year,

				or

										(2)$30,000.

										(b)Definition of

				actual compensation amountFor purposes of this section, the term

				actual compensation amount means the amount of compensation paid

				or incurred by an eligible taxpayer with respect to a Ready Reserve-National

				Guard employee on any day when the employee was absent from employment for the

				purpose of performing qualified active duty.

									(c)LimitationsNo

				credit shall be allowed with respect to any day that a Ready Reserve-National

				Guard employee who performs qualified active duty was not scheduled to work

				(for reason other than to participate in qualified active duty).

									(d)Definitions and

				special rulesFor purposes of this section—

										(1)Eligible

				taxpayer

											(A)In

				generalThe term eligible taxpayer means a small

				business employer.

											(B)Small business

				employer

												(i)In

				generalThe term small business employer means, with

				respect to any taxable year, any employer who employed an average of 50 or

				fewer employees on business days during such taxable year.

												(ii)Controlled

				groupsFor purposes of clause (i), all persons treated as a

				single employer under subsection (b), (c), (m), or (o) of section 414 shall be

				treated as a single employer.

												(2)Qualified

				active dutyThe term qualified active duty

				means—

											(A)active duty under

				an order or call for a period in excess of 179 days or for an indefinite

				period, other than the training duty specified in section 10147 of title 10,

				United States Code (relating to training requirements for the Ready Reserve),

				or section 502(a) of title 32, United States Code (relating to required drills

				and field exercises for the National Guard), in connection with which an

				employee is entitled to reemployment rights and other benefits or to a leave of

				absence from employment under chapter 43 of title 38, United States Code,

				and

											(B)hospitalization

				incident to such duty.

											(3)CompensationThe

				term compensation means any remuneration for employment, whether

				in cash or in kind, which is paid or incurred by a taxpayer and which is

				deductible from the taxpayer’s gross income under section 162(a)(1).

										(4)Ready

				Reserve-National Guard employeeThe term Ready

				Reserve-National Guard employee means an employee who is a member of the

				Ready Reserve of a reserve component of an Armed Force of the United States as

				described in sections 10142 and 10101 of title 10, United States Code.

										(5)Certain rules

				to applyRules similar to the rules of section 52 shall

				apply.

										(e)TerminationThis

				section shall not apply to any amount paid or incurred after December 31,

				2005.

										.

						(2)Credit to be

			 part of general business creditSubsection (b) of section 38 of

			 the Internal Revenue Code of 1986 (relating to general business credit) is

			 amended by striking plus at the end of paragraph (18), by

			 striking the period at the end of paragraph (19) and inserting ,

			 plus, and by adding at the end the following:

							

								(20)the Ready

				Reserve-National Guard employee credit determined under section

				45J(a).

								.

						(3)Denial of

			 double benefitSection 280C(a) of the Internal Revenue Code of

			 1986 (relating to rule for employment credits) is amended by inserting

			 45J(a), after 45A(a),.

						(4)Conforming

			 amendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 inserting after the item relating to section 45I the following:

							

								

									Sec. 45J. Ready Reserve-National Guard

				employee

				credit.

								

								.

						(5)Effective

			 dateThe amendments made by this subsection shall apply to

			 amounts paid or incurred after September 30, 2004, in taxable years ending

			 after such date.

						(b)Ready

			 Reserve-National Guard replacement employee credit

						(1)In

			 generalParagraph (1) of section 51(d) of the Internal Revenue

			 Code of 1986 (relating to members of targeted groups) is amended by striking

			 or at the end of subparagraph (G), by striking the period at the

			 end of subparagraph (H) and inserting , or and by adding at the

			 end the following new subparagraph:

							

								(I)a qualified

				replacement

				employee.

								.

						(2)Qualified

			 replacement employeeSection 51(d) of the Internal Revenue Code

			 of 1986 is amended by redesignating paragraphs (10), (11), and (12) as

			 paragraphs (11), (12), and (13), respectively, and by inserting after paragraph

			 (9) the following new paragraph:

							

								(10)Qualified

				replacement employee

									(A)In

				generalThe term qualified replacement employee

				means an individual who is certified by the designated local agency as being

				hired by an eligible taxpayer to replace a Ready Reserve-National Guard

				employee of such taxpayer, but only with respect to the period during which

				such Ready Reserve-National Guard employee participates in qualified active

				duty, including time spent in travel status.

									(B)General

				definitions and special rulesFor purposes of this

				paragraph—

										(i)Eligible

				taxpayerThe term eligible taxpayer means a small

				business employer.

										(ii)Small business

				employer

											(I)In

				generalThe term small business employer means, with

				respect to any taxable year, any employer who employed an average of 50 or

				fewer employees on business days during such taxable year.

											(II)Controlled

				groupsFor purposes of subclause (I), all persons treated as a

				single employer under subsection (b), (c), (m), or (o) of section 414 shall be

				treated as a single employer.

											(iii)Ready

				Reserve-National Guard employeeThe term Ready

				Reserve-National Guard employee has the meaning given such term by

				section 45J(d)(3).

										(iv)Qualified

				active dutyThe term qualified active duty has the

				meaning given such term by section 45J(d)(1).

										(C)Disallowance

				for failure to comply with employment or reemployment rights of members of the

				reserve components of the Armed Forces of the United StatesNo

				credit shall be allowed under subsection (a) by reason of paragraph (1)(I) to a

				taxpayer for—

										(i)any taxable year,

				beginning after the date of the enactment of this section, in which the

				taxpayer is under a final order, judgment, or other process issued or required

				by a district court of the United States under section 4323 of title 38 of the

				United States Code with respect to a violation of chapter 43 of such title,

				and

										(ii)the 2 succeeding

				taxable

				years.

										.

						(3)Effective

			 dateThe amendments made by this subsection shall apply to

			 amounts paid or incurred to an individual who begins work for the employer

			 after September 30, 2004.

						(c)Study by

			 GAO

						(1)In

			 generalThe Comptroller General of the United States shall study

			 the following:

							(A)What, if any,

			 problems exist in recruiting individuals for a reserve component of an Armed

			 Force of the United States.

							(B)What, if any,

			 problems exist as the result of providing differential wage payments (as

			 defined in section 3401(i)(2) of the Internal Revenue Code of 1986 (as added by

			 this Act)) to individuals described in subparagraph (A) in the recruitment and

			 retention of individuals as regular members of the Armed Forces of the United

			 States.

							(C)Whether the

			 credit allowed under section 45J of the Internal Revenue Code of 1986 (as added

			 by this section) is an effective incentive for the hiring and retention of

			 employees who are individuals described in subparagraph (A) and whether there

			 exists any compliance problems in the administration of such credit.

							(2)ReportThe

			 Comptroller General of the United States shall report on the results of the

			 study required under paragraph (1) to the Committee of Finance of the Senate

			 and the Committee on Ways and Means of the House of Representatives before July

			 1, 2005.

						2106.Nonreduction

			 in pay while Federal employee is performing active service in the uniformed

			 services or National Guard

					(a)Preservation of

			 pay level

						(1)RequirementsSubchapter

			 IV of chapter 55 of title 5, United States Code, is amended by adding at the

			 end the following:

							

								5538.Nonreduction

				in pay while serving in the uniformed services or National Guard

									(a)An employee who

				is absent from a position of employment with the Federal Government in order to

				perform active duty in the uniformed services pursuant to a call or order to

				active duty under a provision of law referred to in section 101(a)(13)(B) of

				title 10 shall be entitled, while serving on active duty, to receive, for each

				pay period described in subsection (b), an amount equal to the amount by

				which—

										(1)the amount of

				basic pay which would otherwise have been payable to such employee for such pay

				period if such employee’s civilian employment with the Government had not been

				interrupted by that service, exceeds (if at all)

										(2)the amount of pay

				and allowances which (as determined under subsection (d))—

											(A)is payable to

				such employee for that service; and

											(B)is allocable to

				such pay period.

											(b)(1)Amounts under this

				section shall be payable with respect to each pay period (which would otherwise

				apply if the employee’s civilian employment had not been interrupted)—

											(A)during which such employee is entitled

				to reemployment rights under chapter 43 of title 38 with respect to the

				position from which such employee is absent (as referred to in subsection (a));

				and

											(B)for which such employee does not

				otherwise receive basic pay (including by taking any annual, military, or other

				paid leave) to which such employee is entitled by virtue of such employee’s

				civilian employment with the Government.

											(2)For purposes of this section, the

				period during which an employee is entitled to reemployment rights under

				chapter 43 of title 38—

											(A)shall be determined disregarding the

				provisions of section 4312(d) of title 38; and

											(B)shall include any period of time

				specified in section 4312(e) of title 38 within which an employee may report or

				apply for employment or reemployment following completion of service on active

				duty to which called or ordered as described in subsection (a).

											(c)Any amount

				payable under this section to an employee shall be paid—

										(1)by such

				employee’s employing agency;

										(2)from the

				appropriation or fund which would be used to pay the employee if such employee

				were in a pay status; and

										(3)to the extent

				practicable, at the same time and in the same manner as would basic pay if such

				employee’s civilian employment had not been interrupted.

										(d)The Office of

				Personnel Management shall, in consultation with Secretary of Defense,

				prescribe any regulations necessary to carry out the preceding provisions of

				this section.

									(e)(1)The head of each agency

				referred to in section 2302(a)(2)(C)(ii) shall, in consultation with the

				Office, prescribe procedures to ensure that the rights under this section apply

				to the employees of such agency.

										(2)The Administrator of the Federal

				Aviation Administration shall, in consultation with the Office, prescribe

				procedures to ensure that the rights under this section apply to the employees

				of that agency.

										(f)For purposes of

				this section—

										(1)the terms

				employee, Federal Government, and uniformed

				services have the same respective meanings as given them in section 4303

				of title 38;

										(2)the term

				employing agency, as used with respect to an employee entitled to

				any payments under this section, means the agency or other entity of the

				Government (including an agency referred to in section 2302(a)(2)(C)(ii)) with

				respect to which such employee has reemployment rights under chapter 43 of

				title 38; and

										(3)the term

				basic pay includes any amount payable under section

				5304.

										.

						(2)Clerical

			 amendmentThe table of sections for chapter 55 of title 5, United

			 States Code, is amended by inserting after the item relating to section 5537

			 the following:

							

								

									5538. Nonreduction in pay while serving in

				the uniformed services or National

				Guard.

								

								.

						(b)Effective

			 date

						(1)In

			 generalSection 5538 of title 5, United States Code (as added by

			 subsection (a)), shall apply with respect to pay periods (as described in

			 subsection (b) of such section) beginning on or after the date of the enactment

			 of this Act.

						(2)Conditional

			 retroactive application

							(A)Section 5538 of

			 title 5, United States Code (as added by subsection (a)), shall apply with

			 respect to pay periods (as described in subsection (b) of such section)

			 beginning on or after October 11, 2002 through the date of the enactment of

			 this Act, subject to the availability of appropriations.

							(B)There are

			 authorized to be appropriated $100,000,000 for purposes of subparagraph

			 (A).

							XXIINational Guard

			 and reserve comprehensive health benefits

				2201.Short

			 titleThis title may be cited

			 as the National Guard and Reserve

			 Comprehensive Health Benefits Act of 2005.

				2202.FindingsCongress makes the following

			 findings:

					(1)According to the

			 results of a Department of Defense survey conducted in 2000, 20 percent of

			 members of the reserve components of the Armed Forces, including 40 percent of

			 junior enlisted personnel, had no health care coverage while not on active

			 duty.

					(2)In 2004, Congress

			 passed legislation authorizing reservists to obtain access to the military

			 TRICARE health care program for one year for each 90-day period of active duty

			 service. While the enactment of this law was an important step forward, the law

			 only provides eligibility for health care after active duty has been completed

			 and fails to provide the complete health care coverage necessary to ensure that

			 reservists are medically ready to answer a future call to active duty.

					(3)In September

			 2004, the Government Accountability Office, after reviewing pre-deployment

			 health screenings of over 240,000 reservists, reported finding that nearly 7

			 percent of activated reservists were categorized as nondeployable for health

			 reasons, including nearly 10 percent of the Army Reserve.

					2203.TRICARE

			 coverage for members of the Ready Reserve

					(a)EligibilitySection

			 1076b of title 10, United States Code, is amended to read as follows:

						

							1076b.TRICARE

				program: coverage for members of the Ready Reserve

								(a)EligibilityMembers

				of the Selected Reserve of the Ready Reserve of a reserve component of the

				armed forces and members of the Individual Ready Reserve described in

				subsection 10144(b) of this title are eligible, subject to subsection (h)(1),

				to enroll in the following TRICARE program options:

									(1)TRICARE

				Prime.

									(2)TRICARE

				Standard.

									(b)Types of

				coverage(1)A member eligible under

				subsection (a) may enroll for either of the following types of coverage:

										(A)Self alone coverage.

										(B)Self and family coverage.

										(2)An enrollment by a member for self

				and family covers the member and the dependents of the member who are described

				in subparagraph (A), (D), or (I) of section 1072(2) of this title.

									(c)Open enrollment

				periodsThe Secretary of Defense shall provide for at least one

				open enrollment period each year. During an open enrollment period, a member

				eligible under subsection (a) may enroll in the TRICARE program or change or

				terminate an enrollment in the TRICARE program.

								(d)Scope of

				care(1)A

				member and the dependents of a member enrolled in the TRICARE program under

				this section shall be entitled to the same benefits under this chapter as a

				member of the uniformed services on active duty or a dependent of such a

				member, respectively.

									(2)Section 1074(c) of this title shall

				apply with respect to a member enrolled in the TRICARE program under this

				section.

									(e)Premiums(1)The Secretary of

				Defense shall charge premiums for coverage pursuant to enrollments under this

				section. The Secretary shall prescribe for each of the TRICARE program options

				referred to in subsection (a) a premium for self alone coverage and a premium

				for self and family coverage.

									(2)The monthly amount of the premium in

				effect for a month for a type of coverage under this section shall be the

				amount equal to 28 percent of the total amount determined by the Secretary on

				an appropriate actuarial basis as being reasonable for the coverage.

									(3)The premiums payable by a member

				under this subsection may be deducted and withheld from basic pay payable to

				the member under section 204 of title 37 or from compensation payable to the

				member under section 206 of such title. The Secretary shall prescribe the

				requirements and procedures applicable to the payment of premiums by members

				not entitled to such basic pay or compensation.

									(4)Amounts collected as premiums under

				this subsection shall be credited to the appropriation available for the

				Defense Health Program Account under section 1100 of this title, shall be

				merged with sums in such Account that are available for the fiscal year in

				which collected, and shall be available under subsection (b) of such section

				for such fiscal year.

									(f)Other

				chargesA person who receives health care pursuant to an

				enrollment in a TRICARE program option under this section, including a member

				who receives such health care, shall be subject to the same deductibles,

				copayments, and other nonpremium charges for health care as apply under this

				chapter for health care provided under the same TRICARE program option to

				dependents described in subparagraph (A), (D), or (I) of section 1072(2) of

				this title.

								(g)Termination of

				enrollment(1)A member enrolled in

				the TRICARE program under this section may terminate the enrollment only during

				an open enrollment period provided under subsection (c), except as provided in

				subsection (h)(2).

									(2)An enrollment of a member for self

				alone or for self and family under this section shall terminate on the first

				day of the first month beginning after the date on which the member ceases to

				be eligible under subsection (a).

									(3)The enrollment of a member under this

				section may be terminated on the basis of failure to pay the premium charged

				the member under this section.

									(h)Relationship to

				transition TRICARE coverage upon separation from active duty(1)A member may not enroll

				in the TRICARE program under this section while entitled to transitional health

				care under subsection (a) of section 1145 of this title or while authorized to

				receive health care under subsection (c) of such section.

									(2)A member who enrolls in the TRICARE

				program under this section within 90 days after the date of the termination of

				the member’s entitlement or eligibility to receive health care under subsection

				(a) or (c) of section 1145 of this title may terminate the enrollment at any

				time within one year after the date of the enrollment.

									(i)RegulationsThe

				Secretary of Defense, in consultation with the other administering Secretaries,

				shall prescribe regulations for the administration of this

				section.

								.

					(b)Definitions

						(1)TRICARE

			 optionsSection 1072 of title 10, United States Code, is amended

			 by adding at the end the following new paragraphs:

							

								(10)The term

				TRICARE Prime means the managed care option of the TRICARE

				program.

								(11)The term

				TRICARE Standard means the Civilian Health and Medical Program of

				the Uniformed Services option under the TRICARE

				program.

								.

						(2)Conforming

			 amendments

							(A)Section 1076d(f)

			 of such title is amended—

								(i)by

			 striking “(f) Definitions.—” and all that

			 follows through “(1) The” and inserting “(f) Immediate Family

			 Defined.—In this section, the”; and

								(ii)by

			 striking paragraph (2).

								(B)Section 1097a(f)

			 of such title is amended by striking

			 “Definitions.—In this section:” and all that

			 follows through “(2) The term” and inserting “Catchment Area

			 Defined.—In this section, the term”.

							(c)Period for

			 implementationSection 1076b of title 10, United States Code (as

			 added by subsection (a)), shall apply with respect to months that begin on or

			 after the date that is 180 days after the date of the enactment of this

			 Act.

					(d)Coordination

			 with overlapping authority

						(1)RepealEffective

			 one year after the date of the enactment of this Act—

							(A)section 1076d of

			 title 10, United States Code, is repealed; and

							(B)the table of

			 sections at the beginning of chapter 55 of such title is amended by striking

			 the item relating to section 1076d.

							(2)Transition

			 coverageThe Secretary of Defense shall provide for an orderly

			 transition to TRICARE coverage under section 1076b of title 10, United States

			 Code (as amended by subsection (a)), for persons enrolled for TRICARE coverage

			 under section 1076d of such title before the repeal of such section takes

			 effect under paragraph (1)(A).

						2204.Allowance for

			 continuation of non-tricare health benefits coverage for certain mobilized

			 Reserves

					(a)Payment of

			 premiums

						(1)Requirement to

			 pay premiumsChapter 55 of title 10, United States Code, is

			 amended by inserting after section 1078a the following new section:

							

								1078b.Continuation

				of non-tricare health benefits plan coverage for certain Reserves called or

				ordered to active duty and their dependents

									(a)Payment of

				premiumsThe Secretary concerned shall pay the applicable premium

				to continue in force any qualified health benefits plan coverage for an

				eligible reserve component member for the benefits coverage continuation period

				if timely elected by the member in accordance with regulations prescribed under

				subsection (j).

									(b)Eligible

				memberA member of a reserve component is eligible for payment of

				the applicable premium for continuation of qualified health benefits plan

				coverage under subsection (a) while serving on active duty pursuant to a call

				or order issued under a provision of law referred to in section 101(a)(13)(B)

				of this title during a war or national emergency declared by the President or

				Congress.

									(c)Qualified

				health benefits plan coverageFor the purposes of this section,

				health benefits plan coverage for a member called or ordered to active duty is

				qualified health benefits plan coverage if—

										(1)the coverage was

				in force on the date on which the Secretary notified the member that issuance

				of the call or order was pending or, if no such notification was provided, the

				date of the call or order;

										(2)on such date, the

				coverage applied to the member and dependents of the member described in

				subparagraph (A), (D), or (I) of section 1072(2) of this title; and

										(3)the coverage has

				not lapsed.

										(d)Applicable

				premiumThe applicable premium payable under this section for

				continuation of health benefits plan coverage in the case of a member is the

				amount of the premium payable by the member for the coverage of the member and

				dependents.

									(e)Maximum

				amountThe total amount that may be paid for the applicable

				premium of a health benefits plan for a member under this section in a fiscal

				year may not exceed the amount determined by multiplying—

										(1)the sum of one

				plus the number of the member’s dependents covered by the health benefits plan,

				by

										(2)the per capita

				cost of providing TRICARE coverage and benefits for dependents under this

				chapter for such fiscal year, as determined by the Secretary of Defense.

										(f)Benefits

				coverage continuation periodThe benefits coverage continuation

				period under this section for qualified health benefits plan coverage in the

				case of a member called or ordered to active duty is the period that—

										(1)begins on the

				date of the call or order; and

										(2)ends on the

				earlier of the date on which—

											(A)the member’s

				eligibility for transitional health care under section 1145(a) of this title

				terminates under paragraph (3) of such section; or

											(B)the member elects

				to terminate the continued qualified health benefits plan coverage of the

				dependents of the member.

											(g)Extension of

				period of COBRA coverageNotwithstanding any other provision of

				law—

										(1)any period of

				coverage under a COBRA continuation provision (as defined in section 9832(d)(1)

				of the Internal Revenue Code of 1986) for a member under this section shall be

				deemed to be equal to the benefits coverage continuation period for such member

				under this section; and

										(2)with respect to

				the election of any period of coverage under a COBRA continuation provision (as

				so defined), rules similar to the rules under section 4980B(f)(5)(C) of such

				Code shall apply.

										(h)Nonduplication

				of benefitsA dependent of a member who is eligible for benefits

				under qualified health benefits plan coverage paid on behalf of a member by the

				Secretary concerned under this section is not eligible for benefits under the

				TRICARE program during a period of the coverage for which so paid.

									(i)Revocability of

				electionA member who makes an election under subsection (a) may

				revoke the election. Upon such a revocation, the member’s dependents shall

				become eligible for benefits under the TRICARE program as provided for under

				this chapter.

									(j)RegulationsThe

				Secretary of Defense shall prescribe regulations for carrying out this section.

				The regulations shall include such requirements for making an election of

				payment of applicable premiums as the Secretary considers

				appropriate.

									.

						(2)Clerical

			 amendmentThe table of sections at the beginning of such chapter

			 is amended by inserting after the item relating to section 1078a the following

			 new item:

							

								

									1078b. Continuation of non-TRICARE health

				benefits plan coverage for certain Reserves called or ordered to active duty

				and their

				dependents.

								

								.

						(b)ApplicabilitySection

			 1078b of title 10, United States Code (as added by subsection (a)), shall apply

			 with respect to calls or orders of members of reserve components of the Armed

			 Forces to active duty as described in subsection (b) of such section, that are

			 issued by the Secretary of a military department on or after the date of the

			 enactment of this Act.

					XXIIIImproved

			 death gratuity and other survivor benefits

				2301.FindingsCongress makes the following

			 findings:

					(1)No amount of

			 money can make up for the loss of a loved one. But the United States can, and

			 is obliged to, honor the service of lost servicemembers by ensuring that their

			 families are financially supported at the time of great need occasioned by

			 those losses.

					(2)The Federal

			 Government owes families of servicemembers dying on duty a death gratuity that

			 is sufficient to help each family pay for costs associated with the death of

			 the servicemember and to help the members of the family adjust to the financial

			 instability that results from termination of the servicemember’s income.

					(3)Survivors of

			 fallen military personnel who are eligible for both a Survivor Benefit Plan

			 annuity and Dependency and Indemnity Compensation suffer a loss of income as a

			 result of the law that requires a reduction in the Survivor Benefit Plan

			 annuity by the amount of the Dependency and Indemnity Compensation. This unjust

			 prohibition against concurrent receipt of two independent benefits prevents the

			 United States from fulfilling its obligation to the survivors during the time

			 of financial need that is occasioned by the deaths of the fallen

			 servicemembers.

					2302.Increased

			 amount of death gratuity

					(a)Amount of death

			 gratuitySection 1478(a) of title 10, United States Code, is

			 amended by striking $12,000 in the first sentence and inserting

			 $100,000.

					(b)Effective

			 dateThe amendment made by subsection (a) shall take effect as of

			 September 11, 2001, and shall apply with respect to deaths occurring on or

			 after that date.

					2303.Death

			 gratuity excludable from Federal income taxation

					(a)In

			 generalParagraph (1) of section 134(b) of the Internal Revenue

			 Code of 1986 (relating to certain military benefits) is amended by adding at

			 the end the following new flush sentence:

						

							Such term shall include any death gratuity

				to which the limitation in section 1478(a) of title 10, United States Code,

				applies.

							.

					(b)Effective

			 dateThe amendment made by subsection (a) shall apply to amounts

			 paid with respect to deaths occurring on or after September 11, 2001.

					2304.Repeal of

			 requirement of reduction of SBP survivor annuities by Dependency and Indemnity

			 Compensation

					(a)RepealSubchapter

			 II of chapter 73 of title 10, United States Code is amended—

						(1)in section

			 1450(c)(1), by inserting after to whom section 1448 of this title

			 applies the following: (except in the case of a death as

			 described in subsection (d) or (f) of such section); and

						(2)in section

			 1451(c)—

							(A)by striking

			 paragraph (2); and

							(B)by redesignating

			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively.

							(b)Prohibition on

			 retroactive benefitsNo benefits may be paid to any person for

			 any period before the effective date provided under subsection (e) by reason of

			 the amendments made by subsection (a).

					(c)Prohibition on

			 recoupment of certain amounts previously refunded to SBP

			 recipientsA surviving spouse who is or has been in receipt of an

			 annuity under the Survivor Benefit Plan under subchapter II of chapter 73 of

			 title 10, United States Code, that is in effect before the effective date

			 provided under subsection (e) and that is adjusted by reason of the amendments

			 made by subsection (a) and who has received a refund of retired pay under

			 section 1450(e) of title 10, United States Code, shall not be required to repay

			 such refund to the United States.

					(d)Reconsideration

			 of optional annuitySection 1448(d)(2) of title 10, United States

			 Code, is amended by adding at the end the following new sentences: The

			 surviving spouse, however, may elect to terminate an annuity under this

			 subparagraph in accordance with regulations prescribed by the Secretary

			 concerned. Upon such an election, payment of an annuity to dependent children

			 under this subparagraph shall terminate effective on the first day of the first

			 month that begins after the date on which the Secretary concerned receives

			 notice of the election, and, beginning on that day, an annuity shall be paid to

			 the surviving spouse under paragraph (1) instead..

					(e)Effective

			 dateThe amendments made by this section shall take effect on the

			 later of—

						(1)the first day of

			 the first month that begins after the date of the enactment of this Act;

			 or

						(2)the first day of

			 the fiscal year that begins in the calendar year in which this Act is

			 enacted.

						2305.Effective

			 date for paid-up coverage under Survivor Benefit PlanSection 1452(j) of title 10, United States

			 Code, is amended by striking October 1, 2008 and inserting

			 October 1, 2005.

				CTaxpayer

			 protection

			XXXIFunding of

			 reconstruction in Iraq

				3101.FindingsCongress makes the following

			 findings:

					(1)The international

			 community’s support for Iraq’s efforts to reconstruct the infrastructure of

			 Iraq following the overthrow of Saddam Hussein’s regime is critical to the

			 achievement of regional and international stability and to the protection of

			 national security interests of the United States.

					(2)United States

			 taxpayers have borne a disproportionate burden in supporting the reconstruction

			 of Iraq. The United States Government has committed to providing Iraq with

			 grants of financial assistance worth more than 500 percent more than the grant

			 assistance that has been committed by the governments of all of the rest of the

			 countries of the world combined.

					(3)The

			 disproportionate contribution of the United States to the reconstruction of

			 Iraq has resulted in a commitment of United States resources to reconstruction

			 that otherwise would be available for supporting the efforts of United States

			 military personnel to rid Iraq and Afghanistan of hostile insurgents.

					(4)Iraq possesses

			 the world’s second largest reserve of crude oil, with 112,000,000,000 barrels,

			 and administration officials have stated on several occasions that revenue from

			 Iraq’s oil industry could fund a significant portion of the costs of the

			 reconstruction of Iraq.

					3102.Report on

			 additional needs for funding military and reconstruction efforts

					(a)Requirement for

			 reportWhenever the President submits to Congress a request for a

			 supplemental appropriation of funds for use in connection with United States

			 military or reconstruction efforts in Iraq, the President shall submit to the

			 chairmen and ranking members of the appropriate committees of Congress in

			 accordance with this section a report on the status of United States financial

			 commitments to the reconstruction of Iraq.

					(b)ContentThe

			 report under subsection (a) shall include the following information:

						(1)An estimate of

			 the amount of the United States Government funds spent for the reconstruction

			 of Iraq between March 19, 2003, and the date of the report that is attributable

			 to tax revenue collected from United States taxpayers.

						(2)An assessment of

			 the activities funded by that amount, together with a discussion of the results

			 that such activities have achieved.

						(3)An estimate of

			 the amount of the funds that have been contributed by all other foreign

			 governments for the reconstruction of Iraq and in relief of Iraq’s national

			 debt.

						(4)The amount of the

			 crude oil that has been extracted by Iraq since March 19, 2003, and the total

			 value of that oil in United States dollars.

						(c)Time for

			 reportThe President shall submit the report under this section

			 not later than 24 hours after any proposed legislation to provide a

			 supplemental appropriation of funds requested by the President for use in

			 connection with United States military or reconstruction activities in Iraq is

			 introduced in either the Senate or the House of Representatives.

					(d)FormThe

			 report under this section shall be submitted in unclassified form.

					3103.Limitation on

			 use of funds

					(a)LimitationFunds

			 appropriated or otherwise available for providing financial assistance for

			 reconstruction activities in Iraq may not be obligated or expended for

			 providing financial assistance for such activities other than in the form of a

			 collateralized loan until the President submits to the chairmen and ranking

			 members of the appropriate committees of Congress a report that contains the

			 following matters:

						(1)The President’s

			 plan for seeking increased financial support for reconstruction activities in

			 Iraq from the international community.

						(2)The President’s

			 statement that he has determined that—

							(A)Iraq is incapable

			 of producing sufficient revenues from its oil industry to pay for future

			 reconstruction activities; and

							(B)it is not in the

			 national security interests of the United States for the United States to

			 provide financial assistance for reconstruction activities in Iraq solely in

			 the form of loans.

							(b)Waiver

			 authorityThe President may waive the applicability of the

			 limitation in subsection (a) to an obligation or expenditure of funds if the

			 President determines that the applicability of the limitation to such

			 obligation or expenditure would adversely affect the physical safety of United

			 States Armed Forces personnel operating in Iraq, except that any such waiver

			 shall not take effect before the President submits a written notification of

			 the waiver and determination to the chairmen and ranking members of the

			 appropriate committees of Congress.

					3104.Appropriate

			 committees of Congress definedIn this title, the term appropriate

			 committees of Congress mean the following committees:

					(1)The Committee on

			 Foreign Relations Committee, the Committee on Armed Services, and the Committee

			 on Appropriations of the Senate.

					(2)The Committee on

			 International Relations, the Committee on Armed Services, and the Committee on

			 Appropriations of the House of Representatives.

					

	

		April 22, 2005

		Read the second time and placed on the

		  calendar

	

